In a consolidated proceeding pursuant to CPLR article 78, inter alia, (1) to prohibit the respondent St. John’s University from constructing a baseball stadium until an environmental impact statement is prepared, and (2) to review a determination of the Board of Standards and Appeals of the City of New York, dated June 27, 2000, which, after a hearing, affirmed the granting of a building permit for the project, the petitioners appeal from a judgment of the Supreme Court, Queens County (Thomas, J.), entered October 20, 2000, which, inter alia, denied the amended verified petition and dismissed the proceeding.
Ordered that the appeal is dismissed as academic, with one bill of costs to the respondents appearing separately and filing separate briefs.
The petitioners seek to prohibit the construction of a baseball stadium on the campus of the respondent St. John’s University. Since the construction of the stadium has been completed, the appeal must be dismissed as academic. The appellants’ request to enjoin work on the project was denied by the Supreme Court. The appellants failed to move in this Court for a preliminary injunction to preserve the status quo pending the determination of this appeal. Thus, they failed to preserve their rights pending judicial review (see, Matter of Gorman v Town Bd. of Town of E. Hampton, 273 AD2d 235; Vanderwoude v Post / Rockland Assoc., 192 AD2d 702). S. Miller, J.P., Luciano, Schmidt and Crane, JJ., concur.